Citation Nr: 1605799	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  09-48 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected degenerative changes of the thoracolumbar spine.

2.  Entitlement to a compensable initial rating for kidney stones.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1963 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    November 2007 and December 2008 rating decisions from the Department of Veteran's Affairs (VA) Regional Office (RO).

In November 2011, March 2014, and October 2014, the Board remanded the appeal for further development, and it now returns to the Board for appellant review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is sincerely regrettable, the Board finds that that yet another remand is necessary as the prior remand instructions were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With respect to the right foot claim, the 2015 examiner's opinion did not address the Veteran's claim that his current right foot disability is secondary to his service-connected degenerative changes of the thoracolumbar spine. 

With respect to the claim for an increased rating for kidney stones, the March and October 2014 remands requested the VA examiner make use of KUB and CT scans performed contemporaneously to assess the extent of the Veteran's disability.  The October 2014 remand stated, "[i]f a KUB or CT scan would not be helpful to the examiner, the examiner should so state and provide an explanation as to why such testing is not warranted...."  However, the March 2015 VA examiner did not indicate that KUB or CT scans were performed contemporaneously with the examination nor did he provide an explanation for this lack of testing.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claim files to a VA podiatrist for review and to obtain an opinion concerning the Veteran's current right foot disability.  If a new examination is deemed necessary, one should be scheduled.  Following review   of the claims file, the VA podiatrist should:

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right foot disability is related to service.  Please explain why or why not.

(b)  If not, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right foot disability was caused by his service-connected thoracolumbar spine disability.  Please explain why or why not.

(c) If not, provide an opinion as to whether it is at least   as likely as not that the Veteran's right foot disability has been permanently worsened beyond natural progression (versus a temporary exacerbation of symptoms) by his thoracolumbar spine disability.  Please explain why or why not.  

(d) If the right foot disability has been permanently worsened by the service-connected thoracolumbar spine disability, the examiner should attempt to quantify the degree of worsening of the right foot disability that is due to the thoracolumbar spine disability.   A rationale for the opinion should be provided.


2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected kidney stone disorder.  The claims file must be reviewed in conjunction with the examination, and the examiner must respond to the following:

(a) Perform KUB and CT scan to address the Veteran's kidney stone disorder and renal cyst.  If such testing cannot be accomplished or is deemed unnecessary, the examiner must explain why such studies are not being conducted. 

(b) The examiner should describe all treatment required    for the Veteran's kidney stone and renal cyst, including any diet restrictions, drug therapy, or invasive or non-invasive procedures.  State the frequency, if any, of invasive or non-invasive procedures.  The examiner should also comment on the presence, severity, and frequency of any colic, voiding dysfunction, or infection related to the Veteran's kidney stones or renal cyst.  The examiner should provide the rationale for any opinion provided.

3.  After completing the requested actions, and any additional development deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought     on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




